          Case 2:18-cv-01692-APG-VCF Document 33 Filed 03/02/21 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    AMY A. PORRAY (Bar No. 9596)
     Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: aporray@ag.nv.gov

7    Attorneys for Defendant Brian Williams, Sr.

8

9
10                            UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA

12   KAMARIO SMITH,                                        Case No. 2:18-cv-01692-APG-VCF

13                      Plaintiff,
                                                       STIPULATION AND ORDER TO
14   v.                                              ENLARGE TIME FOR DEFENDANT,
                                                      BRIAN WILLIAMS, TO RESPOND
15   JAMES DZURENDA, et al.,                            TO PLAINTIFF’S DISCOVERY
                                                     REQUESTS AND ENLARGING THE
16                      Defendants.                   DEADLINE TO FILE MOTIONS TO
17                                                   AMEND PLEADINGS/ADD PARTIES
                                                             [FIRST REQUEST]
18

19         Plaintiff, Linda Smith (Smith), by and through her attorney, Travis N. Barrick, of
20   GALLIAM WELKER & BECKSTROM, LC, and Defendant Brian Williams, Sr. (Williams),
21   by and through counsel, Aaron D. Ford, Nevada Attorney General, and Amy A. Porray,
22   Deputy Attorney General, hereby stipulate and agree that the deadline for Williams to
23   respond to Plaintiff’s First Request for Production of Documents (1-17) shall be enlarged
24   from March 1, 2021, to March 25, 2021, and the deadline for Williams to respond to
25   Plaintiff’s First Request for Admissions to Defendant, Brian Williams, Sr. (1-19) and
26   Plaintiff’s First Interrogatories to Defendant Brian Williams, Sr. (1-19), shall be enlarged
27   from March 5, 2021, until March 25, 2021.
28



                                             Page 1 of 2
          Case 2:18-cv-01692-APG-VCF Document 33 Filed 03/02/21 Page 2 of 2


1          The parties hereby further stipulate and agree that the deadline to file all motions
2    to amend the pleadings and add parties shall be enlarged from March 23, 2021, until April
3    9, 2021, due to the enlargement of time for Williams to respond to Smith’s Discovery
4    requests.
5          The parties hereby further stipulate and agree that the above stipulations are made
6    in good faith and not for the purposes of delay.
7    DATED this 2nd day of March, 2021.            DATED this 2nd day of March, 2021.
8    GALLIAN WELKER & BECKSTROM, LC                AARON D. FORD
                                                   Attorney General
9
10   By: /s/Travis N. Barrick _______________      By: /s/Amy A. Porray
        Travis N. Barrick (Bar No. 9257)              Amy A. Porray (Bar No. 9596)
11      540 E. St. Louis Avenue                      Deputy Attorney General
        Las Vegas, Nevada 89104                      Attorneys for Defendants
12      Email: tbarrick@vegascase.com
        Attorney for Plaintiff, Linda Smith,
13      Personal Representative on behalf
        of Kamario Smith
14

15

16         IT IS SO ORDERED.
                     3-2-2021
17         DATED:_______________________________
18

19
                                      ____________________________________________
20                                    UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28



                                             Page 2 of 2
